Citation Nr: 1430517	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to April 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  In October 2012 and in January 2014 the case was remanded for additional notice and further development, respectively.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's back injuries in service resolved without residual pathology; a chronic back disability was not manifested in service; arthritis of the back was not manifested in the first postservice year; and the Veteran's current back disability is not shown to be related to his service/injury therein.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims in a February 2010 letter prior to the RO's initial May 2010 rating decision.  A November 2012 notice letter was issued pursuant to an October 2012 remand order.  These letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged notice was inadequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Certain STRs were determined to be unavailable due to a fire at the National Personnel Records Center (NPRC) in 1973.  The service department indicated that records pertaining to specific injuries or treatment could be sought from alternate sources, if specifically identified.  The RO was unable to secure the identifying information from the Veteran.  The RO arranged for VA examinations in June 2012, July 2013 (with an August 2013 addendum), and October 2013.  Taken together, these examinations are adequate for rating purposes, as they reflect familiarity with the history of the disability and include medical opinions supported by clear rationale.  The Board notes that, although the October 2013 examiner indicated the claims file was not reviewed, he indicated the VBMS file was reviewed.  As the claim has been processed using the VBMS paperless claims system, the Board finds that the October 2013 examiner did in fact review the Veteran's record in conjunction with his examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

An April 2013 remand directed the RO to obtain Social Security Administration (SSA) records, which ultimately did not exist (as indicated by the SSA and the Veteran).  In January 2014, the case was remanded to secure outstanding private medical records (including nexus opinions) and VA treatment records.  Pursuant to that remand, the RO contacted the Veteran requesting identifying information and authorizations to secure additional records from Family Physicians of BVL and a Dr. Patel.  He did not respond with the requested information or releases, and instead provided other private medical evidence.  The January 2014 remand informed the Veteran that he carries the ultimate burden of ensuring that pertinent records of private treatment are received.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The Board finds the RO has substantially complied with the Board's most recent remand.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that such disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is claimed); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If a fair preponderance of the evidence is against the claim, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims his current back disability is due to an injury during a training exercise, after which he was evacuated for treatment.  His STRs note a report of back pain in October 1954 and evacuation due to a back injury in December 1954.  The record contains no further mention of complaints, diagnosis, or treatment pertaining to the back.  On service separation examination, the Veteran's spine was normal on clinical evaluation.

VA and private treatment records show the Veteran underwent a cervical laminectomy in 2002 and in 2007, and notations of chronic back and neck pain.  In a September 2009 letter, a Dr. Portocarrero opined (without further explanation) that the Veteran's current back condition was related to an injury in 1954.  The Veteran stated in his December 2011 substantive appeal that Dr. Portocarrero reviewed his STRs in conjunction with the opinion.

A June 2010 letter from Taina Cortes, a private chiropractor, indicates she reviewed the Veteran's STRs, and notes he received treatment for back complaints while on active duty.  The Veteran's subsequent medical history of several cervical spine surgeries was noted.  Dr. Cortes indicated the Veteran had cervical pain with radiculopathy into his upper extremities, thoracic pain with segmental dysfunction, and lumbar pain with radiculopathy into the lower extremities.  She also opined that his back condition and radiculopathy are related to injuries he sustained in 1954.

In an April 2012 letter, the Veteran reported he sustained an injury during a training exercise in Alabama.  He stated he fell, striking his upper back and neck, fainted, and was then evacuated to a hospital, where he was treated for back and neck pain for several days.  He stated he was placed on medical profile until he completed his training.  The Veteran also reported he had complaints of upper back and neck pain several times thereafter in service, and was treated with medication. 

The Veteran was afforded VA examinations in June 2012, July 2013 (with an August 2013 addendum opinion), and October 2013.  Initially, the Board notes that the June 2012, July 2013, and August 2013 examination opinions are considered inadequate for rating purposes, as they do not acknowledge the Veteran's December 1954 back injury (and therefore the opinions are premised on an inaccurate factual basis).

The October 2013 examiner diagnosed lumbar spine arthritis with facet arthropathy and bilateral mild L4-5 radiculopathy, and opined that the current disability was unrelated to service.  The examiner explained that, apart from the December 1954 back injury, the Veteran's STRs are silent for further pertinent injury, treatment, or diagnosis.  Considering the record (including Dr. Portocarrero's opinion) and citing the normal separation examination, the examiner found no objective evidence that the Veteran's documented back injury during service was "more than an acute and transitory event or that it could have caused or aggravated to any degree" his current back disability.  The examiner also noted the STRs showing back pain due to kidney infections, but indicated there is no medical literature that links the Veteran's kidney conditions in service to his current back disability.

In April 2014, the Veteran submitted a June 2010 letter from his private physician, Dr. Crespo, opining that the Veteran's current complaints seem to be due to complication of a 1954 injury in service.  It notes he had neck surgery in 2001, and continued to have pain and difficulty with his neck.  Another letter from Dr. Crespo, dated in April 2012, indicates the Veteran sustained a back injury in 1954, after which he suffered from intense back pain; it also notes a 2008 neck procedure at the Tampa, Florida VA Medical Center.

It is not in dispute that the Veteran has a current diagnosis of lumbar spine arthritis, or that he sustained a back injury in service.  As certain STRs are unavailable, the Veteran's own statements may corroborate that he received treatment for a back injury at Fort Benning.  Consequently, what the Veteran must still show to substantiate his claim is that his current back disability is related to his service/injury therein.

As the STRs do not show a diagnosis of a chronic back disability following the Veteran's December 1954 back injury and his spine was normal on service separation examination, service connection for a back disability on the basis that such became manifest in service and persisted is not warranted.  38 C.F.R. § 3.303(b).  Moreover, nothing in the record suggests, nor does the Veteran allege, that arthritis of the back was manifested in the first postservice year.  Consequently, service connection for back arthritis on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted.  

What remains for consideration is whether the Veteran's current low back disability may otherwise be related to his service.  Absent any evidence of a chronic back disability in service and/or continuity of symptoms since, this is a medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

There are several private medical opinions that relate the Veteran's current back disability to an injury in 1954.  Dr. Portocarrero's September 2009 opinion does not reflect familiarity with the record or the Veteran's relevant medical history, and the opinion is not supported by rationale.  Therefore, it is without probative value.  Similarly, the opinions by Dr. Cortes and Dr. Crespo (though they do reflect review of some relevant STRs) also are conclusory and do not include supporting rationale.  Significantly, neither accounts for the normal separation examination, or the lack of evidence of continuity of symptoms.  Therefore, these opinions are not probative evidence of a nexus between the current disability and the Veteran's service/injury therein.  In contrast, the opinion of the October 2013 VA examiner indicating that the Veteran's current back disability is unrelated to service reflects familiarity with the entire record, including Dr. Portocarrero's opinion, includes a clear explanation of rationale, and cites to supporting factual data.  It is highly probative evidence in this matter, and absent adequately probative medical evidence to the contrary, it is persuasive. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current back disability is related to his service/injury therein.  Therefore, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.


ORDER


The appeal seeking service connection for a back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


